Exhibit 99.1 NORTEK REPORTS 2ND-QUARTER RESULTS PROVIDENCE, RI, August 24, 2009—Nortek, Inc. (“Nortek”), a leading diversified global manufacturer of innovative, branded residential and commercial ventilation, HVAC and home technology convenience and security products, today announced second-quarter sales of $488 million in continuingly difficult markets. Key financial highlights for the second quarter of 2009 include: · Net sales of $488 million compared to the $647 million recorded in 2008. · An operating loss of $216 million (including the impact of an estimated $250 million non-cash goodwill impairment charge) compared to operating earnings of $46.9 million in the second quarter of 2008. · Depreciation and amortization expense of $16.1 million compared to$18.6 million in last year’s second quarter. As of July 4, 2009 Nortek had approximately $172 million in unrestricted cash, cash equivalents and marketable securities and had $165 million of borrowings outstanding under its revolving credit facility. Key financial highlights for the first half of 2009 included: · Net sales of $927 million compared to the $1,187 million recorded in the first six months of 2008. · An operating loss of $201.1 million (including the impact of an estimated $250-million non-cash goodwill impairment charge) compared to operating earnings of $70.3 millionin the first half of 2008. · Depreciation and amortization expense of $31.6 million compared to$36.0 million in the first six months of 2008. Richard L. Bready, Chairman and Chief Executive Officer, said, “Nortek continues to manage its business effectively as difficult conditions in its markets continue.Nortek’s continued focus on working capital management, headcount reductions and cost reduction initiatives has been effective in maximizing cash flow.” Nortek estimates that the cost reduction measures initiated during 2008 and continuing into the first half of 2009 resulted in approximately $19.7 million and $39.5 million in savings during the second quarter and first half of 2009, respectively, as compared to the same periods in 2008. Net sales in the Company’s Residential Ventilation Products segment declined 25.5 percent to $139 million in this year’s second quarter, reflecting lower sales volume of bathroom exhaust fans and kitchen range hoods.This segment continued to perform better than the overall housing and remodeling market. In the Home Technology Products segment, net sales declined 23.9 percent to $100 million in the second quarter of 2009.Operating earnings, excluding the impact of a $250-million non-cash goodwill impairment charge, declined at a higher rate due to the high level of fixed selling, general and administrative expenses in this segment. Net sales in the Company’s Commercial Air Conditioning and Heating Products segment declined 26.7 percent to $111 million in this year’s second quarter, due primarily to a decrease in sales volume of air handlers marketed by U.S. and Canadian subsidiaries.Operating earnings for this segment were $13.7 million, compared to $15.3 million in last year’s second quarter.Going forward, the Company expects the performance of this segment to be adversely affected by the anticipated downturn in non-residential construction activity resulting in an expected lower level of orders to be delivered during the second half of 2009. Net sales in the Residential Air Conditioning and Heating Products segment decreased approximately 22.5 percent to $138 million, reflecting lower sales volume of HVAC products sold to residential site-built and manufactured housing customers, as well as generally unfavorable housing industry market conditions. Mr. Bready said, “Despite these difficult market conditions, Nortek continues to make significant progress in reducing discretionary spending and in implementing workforce reductions where appropriate.For the first six months of the year, we achieved nearly $40 million in cost reductions and expect to reach our goal of $60 million for the year.Additionally, the Company has made significant progress in managing its working capital to offset lower sales volumes.” Mr. Bready added, “Nortek continues to work with its advisors in evaluating its capital structure with the objective of reducing its total debt and improving Nortek’s balance sheet and has had preliminary discussions with an informal committee comprised of certain holders of NTK Holdings and Nortek debt.” Nortek* (a wholly owned subsidiary of Nortek Holdings, Inc., which is a wholly owned subsidiary of NTK Holdings, Inc.) is a leading diversified global manufacturer of innovative, branded residential and commercial ventilation, HVAC and home technology convenience and security products.Nortek offers a broad array of products including: range hoods, bath fans, indoor air quality systems, medicine cabinets and central vacuums, heating and air conditioning systems, and home technology offerings, including audio, video, access control, security and other products. *As used herein, the term “Nortek” refers to Nortek, Inc., together with its subsidiaries, unless the context indicates otherwise. This term is used for convenience only and is not intended as a precise description of any of the separate corporations, each of which manages its own affairs. This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based on Nortek’s current plans and expectations and involve risks and uncertainties that could cause actual future activities and results of operations to be materially different from those set forth in the forward-looking statements. Important factors impacting such forward-looking statements include the availability and cost of raw materials and purchased components, the level of construction and remodeling activity, changes in general economic conditions, the rate of sales growth and product liability claims. Nortek undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise.
